DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
As per the instant Application having Application number 16209384 the examiner acknowledges the applicant's submission of the amendment dated 07/13/2022. At this point, claims 1, 12, and 20 have been amended. Claims 21-22 have been cancelled. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 12, and 20, taking claim 1 as exemplary, 
Though Silberman et al., (US 2017/0330058 A1), part of the prior art of record, teaches reducing bias and discrimination using models in paragraphs [0032] and [0098] by training a model to reduce bias and discriminatory practices of a business or a university.
And though Hayden et al., (US 2011/0106548 A1), part of the prior art of record, teaches increasing fairness, and reducing bias and discrimination by using a detector for detecting discriminatory practices for salary compensation in paragraph [0009].
The primary reason for marking of allowable subject matter of independent claims 1, 12, and 20, taking claim 1 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a system, controller, and method comprising:
“A system for generating expansion artificial intelligence (AI) based decision making engines to improve overall Al solution fairness, reduce bias and reduce discrimination in outcomes, comprising…
perform an expansion stage by generating a plurality of artificial intelligence expansion engines by, for each Al expansion engine: modifying the starting state to determine a new starting state for each of the plurality of Al expansion engines; modifying the set of criteria to determine a new set of criteria for each of the plurality of Al expansion engines; for each of the plurality of Al expansion engines, execute the expansion engine, that when executed, causes the processor to: use the new starting state and the new set of criteria to generate an expansion Al solution; and join the initial Al solution of the restriction engine with the plurality of expansion Al solutions of the plurality of expansion engines to generate an ensemble Al solution.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach models for increasing fairness and reducing bias and discrimination, it does not teach an artificial intelligence (AI) based decision making engines to improve overall Al solution fairness, reduce bias and reduce discrimination in outcomes, by performing an expansion stage by generating a plurality of artificial intelligence expansion engines by, for each Al expansion engine: modifying the starting state to determine a new starting state for each of the plurality of Al expansion engines; modifying the set of criteria to determine a new set of criteria for each of the plurality of Al expansion engines; for each of the plurality of Al expansion engines, execute the expansion engine, that when executed, causes the processor to: use the new starting state and the new set of criteria to generate an expansion Al solution; and join the initial Al solution of the restriction engine with the plurality of expansion Al solutions of the plurality of expansion engines to generate an ensemble Al solution.
Dependent claim(s) 2-11 and 13-19 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 12 upon which claims 2-11 and 13-19 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124